        CASE 0:19-cv-02938-SRN-LIB Doc. 1-2 Filed 11/20/19 Page 1 of 3




State of Ivfinnesota                                                      District   Court
Waseca County                                                             Third District
                                                                          Case No.
                                                                          Civi■ Actittn


Lisa A.     BJ-ron,
       Plaintiff
V.                                                         COMPI,AIM

Kathleen ltrawk Sawyer, Director
Federal Bureau of Prisons; Warden
Nanette Barnes; Deanna lli11er, Unit
I"lanager



                                            f. Plaintiff
1.       Plaintiff, Lisa A. Biron, brings the within clajms to redress the
       The

deprivation, under color of federal 1aw, of rights secured by the United
states constitution. She seeks declaratory and lnjunctive relief.
2.     Ms. Biron       is a federal jnmate currently          confined   in the Federal      Bureau
of Prisons ("FBOP"), md presently                housed   at Federal Correctional fnstitu-
tion ("FCf"), Waseca, Mlnnesota.
                                           ff.   Defendants
3.     Defendant Kathleen Hawk Sawyer           is the Director of the Federal Bureau of
Prisons.      She     is   1ega11y   responsible for protectjng the constitutional rights
of all of 1ts inmates.
4.     Nanette Barnes        is   the Warden of FCf Waseca, MN. She is 1ega11y responsi-
ble for the operatlons of            FCI Waseca, and      for protecting the constitutional
rights of all         inmates housed there.
5.     Deanna      Hi1ler is the Unit     Manager   of D-Udt     and a correctional       officer
at   FCI Waseca.

6. Defendants Sawyer, Barnes, and Hj-11er are sued in their official capaclty.
7. At all times mentioned herein, each defendant acted under the color of
federal     1aw.                                                                               GOVERNMENT
                                                                                                 EXHIBIT

                                                                                                      2
            CASE 0:19-cv-02938-SRN-LIB Doc. 1-2 Filed 11/20/19 Page 2 of 3




                                         Iff .   Claims

8. Ms. Biron is cr:rrently serving a federal sentence having been sentenced
in the United States Distri-ct Court for the District of New Hampshire and
sentenced on l{ey 23, 2073.

9.     l'{s. Blron's offenses   of convictlon involved her (then) teenage             daughter

who    is   considered the "victim."
10.    Ttre defendants have been       restricting contact     between Ms. Blron and her

daughter since the beginnj-ng         of her confinement wlthout        1ega1   justification.
11.    Ms. Biron's daughter, Rachael Biron, turned twenty one (21)-years-o1d on
Nlay   4,   2019

12.    On    or about October 24, 2019,      Rachael    Blronnniled a letter to      Warden

Nanette Barnes stating her desire            to conrnu:eicate with her mother, Ms. Biron.
13.    Warden Barnes and    Hil1er have told IG. Biron in writing that Ms. Biron
cannot have contact      with her adult daughter for the rest of her sentence which
is presently set to explre in 2047.
L4. The defendants violate Ms. Blron's                and Rachael   Biron's constitutional
ri-ght to a familial relationship.
15. Ttre defendants violate      Ms. Biron's and her daughter's constitutional
right to association.
L6. The defendants violate       M,s.    Biron's and Rachael Biron's right to due pro-
cess    of   1aw.

L7.    TLre   defendants actions have no       rational relationshi-p to       any legitimate
penological purpose.
18.    Ms. Biron has no adequate        or   complete remedy   at    1aw   to'redress these
unconstltutional actions. lG. BiIon and her daughter continue to be lrrepar-
ably injured by the conduct of the defendants unless the Cor:rt grants decla-
ratory and injunctive reli-ef     .




                                                  2
         CASE 0:19-cv-02938-SRN-LIB Doc. 1-2 Filed 11/20/19 Page 3 of 3




      WIIEREFORE, Ms. Biron requests that the Collrt grant:

19。   A declЯ ration that the acts and omissions described herein violate the

law and cOnstitution.

20.   A prel■ minary and permanent    ■
                                      nj■ lnction order■ ng the defendants tO stOp


interfering with Ms. Biron and Rachael Bironis right to c。 .lII― Cate w■ th

each other.

21.   Aiコ ゥr trial.

22.   Plaintiffis costS and fees in this sll■   t.

23.   Any additiona■ relief that this Collrt deems 」ust and equュ table.

                                                        Respectfully   subnrit ted




                                                       Lisa A.
                                                       FCI Waseca
                                                       P.0. Box 1731
                                                       Waseca, MN 56093


                                     Verification
     r, Lisa Biron, hereby swear, under penaly of perjury, that the matters
and facts alleged in the foregoing complaint are true and correct.
